UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        3/30/2020
 Jermaine Deleston,
                                                          1:19-cv-10740 (PGG) (SDA)
                                 Plaintiff,

                     -against-                            ORDER

 Milk Burger Inc., et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties, and for the reasons stated on the

record, it is hereby ORDERED that:

       1.      The proposed case management plan filed by the parties on March 19, 2020 (see

ECF No. 32) will not be entered at this time; and

       2.      The parties shall appear for a telephonic status conference on April 20, 2020 at

11:00 a.m. At the scheduled time, the parties shall each separately call (888) 278-0296 (or (214)

765-0479) and enter access code 6489745.



SO ORDERED.

DATED:         New York, New York
               March 30, 2020

                                                ______________________________
                                                STEWART D. AARON
                                                United States Magistrate Judge
